Title: To George Washington from Major John Clark, Jr., 22 November 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Rees’s [Philadelphia County, Pa.]22d Novr 1777. half after 6, P.M.

A few Minutes ago my Spy whom I expected had waited on you Yesterday, came to me, he left Philadelphia after 12, this Day, confirms the account, transmitted you in my Letter of this Date, & says the Troops from Jersey, have not returned, that the Enemy have their Waggons paraded along the line, where they are encamped, that they are busy hauling Fascines up from the Neck, that a number of Boats with Provision & Bales of Cloth came up to the City to Day, by four different persons from the City, I am well informed there is not above 4 or 5000, Troops at most, remaining with General Howe, that the Soldiers say if an Attack is made, they must inevitably be defeated—& am fearful ’twill be attempted, this is also the talk of the Citizens—I think it strange that all my Spies shou’d agree so nearly in their intelligence—A person who left Tinicum Island says 13 Boats with Troops went down the

River from Jersey & embarked on board the Transports at Chester—the Shipping was moving up towards the Chevaux de frize to Day—I am just returned from near Province Island with a few Dragoons about 100, of the Enemy came out & plundered a little at Mr Rickets & returned a few Minutes before I arrived—The Enemy informed my Spy that you had tried their Lines this morning to find what their strength was—I must not omit telling you that they design to destroy German Town, to prevent Troops being quartered in it—there was a little firing on the Jersey shore this morning, & an ammunition sloop burn’t in the River. I am in haste your most Obedt

Jno. Clark Junr


P.S. my Spy wou’d have waited on your Excellency but was met by a person who knew him & told him if he went any further he wou’d bring himself into trouble I inclose you his pass which may be altered & perhaps save some of your Spies—I have several of them.

